On the petition of the Chief Probation Officer, the minors, Evangeline, Beverly, June and Alvina Haggerty, children of Alvin Haggerty and his wife, were decreed to be neglected children. The Juvenile Court placed Evangeline and Beverly Haggerty in custody of the Associated Catholic Charities, and June and Alvina Haggerty in custody of the Department of Public Welfare. An appeal was taken to this Court on behalf of Beverly, June and Alvina Haggerty, assisted by their mother, through their attorneys. The appeal has been submitted on briefs for our determination.
Upon examination of the record, we find that we cannot pronounce satisfactorily and definitely on this cause in its present state, and the case should be remanded to the Juvenile Court for the admittance of additional evidence.
While it is stated in the record that a certain affidavit, signed by Beverly Haggerty, was admitted in evidence, there is no such instrument in the transcript. Counsel for the minors states in his brief that Evangeline, the principal witness for the State, has subsequently repudiated her testimony. In the interest of substantial justice this cause should be remanded for the purpose of permitting both the State and counsel for the minors to introduce any and all evidence tending to show the true situation as it now exists. The evidence already admitted should remain in the record. *Page 549 
For the reasons assigned, the judgment is reversed and set aside. The case is remanded to have any and all further admissible evidence admitted, for a decision thereon by the court a qua, and to be appealed from if the party or parties cast so elect. It is further ordered that the evidence already adduced remain filed.